DETAILED ACTION
Remarks
This office action is in response to the amendments filled on 3/29/2021. 
Claims 1, 3, 4, 11, 13 and 14 are amended. 
Claims 2 and 12 are amended. 
Claims 1, 3-11 and 13-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 119 (e). The provisional application No. 62/561,270, was filed on 9/21/2017.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1, line 3, “a threshing separating system” should be “a threshing and separating system”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1 (and similarly claim 11), which recites “setting a maximum value for the usable operating range, wherein the maximum value corresponds to a first level in the grain bin, setting a minimum value for the usable operating range, wherein the minimum value is greater than zero and corresponds to a second level in the grain bin”, the specification lacks written description as to how this is achieved. Submitted specification describe that operator select via interface the bin level related instructions (see at least [0040], [0041] and fig 4A of PGPUB of submitted specification). Submitted specification also describe if detected bin level value is less than bottom range value then bin level value is discarded (see at least [0050] of PGPUB of submitted specification). Submitted specification does not disclose that minimum 
Also recites “the maximum value corresponds to a third level in the grain bin that is less than the first level by the shift value, and the minimum value corresponds to a fourth level in the grain bin that is less than the second level by the shift value”, the specification lacks written description. Fig 4A of PGPUB of submitted specification, shows a table of real level and shifted level. Submitted specification describe the selection of shift value (see at least [0043] and [0049] of PGPUB of submitted specification). Submitted specification does not disclose maximum value, third level and fourth level in the grain bin.
Dependent claim(s) 3-10 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Dependent claim(s) 13-20 is/are also rejected because they do not resolve their parent (claim 11’s) deficiencies. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 (and similarly claim 11), which recites “the controller configured to: … setting a maximum value…, setting a minimum value….” is not clear (who or what is carrying out the step/setting). It is not clear if the maximum/minimum values are setup by the controller or by an operator. 
Dependent claim(s) 3-10 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Dependent claim(s) 13-20 is/are also rejected because they do not resolve their parent (claim 11’s) deficiencies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /Examiner, Art Unit 3666  

/HARRY Y OH/Primary Examiner, Art Unit 3666